Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The election of Group II, claims 33, 34 filed March 28, 2022 in response to the Office Action of January 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claim 65 has been added.
Claims 1-3, 5, 9-12, 23, 33, 34, 41, 42, 49-53, 60, 62 and 65 are pending.
Claims 1-3, 5, 9-12, 23, 41, 42, 49-53, 60, and 62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Claims 33, 34 and 65 are under consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33, 34 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junttila (Junttila, US 2017/0112925 A1, Publication Date: 2017-04-27, IDS of 03/17/2021) and in view of Ascierto (Ascierto et al., Lancet Oncol 2013: 14: 249-256, Publication Date: 2013-02-13) and Avelumab (Avelumab Highlights of Prescribing Information, Reference ID: 4074145, Publication Date: March, 2017), as evidenced by Binimetinib_PubChem (downloaded from: https://pubchem.ncbi.nlm.nih.gov/compound/Binimetinib; date: 2022-05-24).
Junttila teaches that the inhibition of PD-1 axis signaling through its direct ligands (e.g. PD-L1) has been proposed as a means to enhance T cell immunity for the treatment of cancer. See [0006].
Junttila teaches that combining inhibition of PD-1 signaling with other pathways (e.g. MAPK pathway, “MEK”), which are deregulated in tumor cells, may further enhance treatment efficacy. See [0006].
Junttila teaches a method for treating or delaying progression of cancer in an individual comprising administering to the individual an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor. See [0110], Abstract.
Junttila teaches that the method can be used to treat various cancer including melanoma, colorectal cancer, lung cancer, breast cancer. See [0124], claim 15.
Junttila teaches that the cancer may contains a BRAF V600E mutation or a KRAS mutation. See [0013], and claim 13. 
Junttila teaches that the cancer may be resistant to a B-raf antagonist. See [0008], claims 1, 48-53.
Junttila teaches that resistance to B-raf inhibition may be characterized as having NRAS mutation. See [0113].
Junttila teaches that the PD-1 axis binding antagonist is an anti-PD-L1 antibody, e.g. avelumab. See [0014], [0140] and claim 29.
Junttila teaches that the MEK inhibitor is a competitive inhibitor of MEK, or an allosteric inhibitor of MEK, or more selective against an activating KRAS mutation. See [0014].
Junttila teaches that in some embodiments, the MEK inhibitor is administered continuously. In some embodiments, the MEK inhibitor is administered intermittently. In some embodiments, the MEK inhibitor is administered before administration of the PD-1 axis binding antagonist. In some embodiments, the MEK inhibitor is administered simultaneously with administration of the PD-1 axis binding antagonist. In some embodiments, the MEK inhibitor is administered after administration of the PD-1 axis binding antagonist. See [0134].
Junttila teaches that an effective amount of the PD-1 axis binding antagonist and the MEK inhibitor may be administered for prevention or treatment of disease. The appropriate dosage of the PD-1 axis binding antagonist and/or the MEK inhibitor may be determined based on the type of disease to be treated, the type of the PD-1 axis binding antagonist and the MEK inhibitor, the severity and course of the disease, the clinical condition of the individual, the individual's clinical history and response to the treatment,
and the discretion of the attending physician. See [0136]. Junttila teaches the PD-1 axis binding antagonist and the MEK inhibitor may be administered orally. See [0136].
Junttila teaches that any of the PD-1 axis binding antagonists and the MEK inhibitors known in the art or described below may be used in the methods. See [0137].
Junttila teaches various MEK inhibitors. See pages 22-42.
Junttila teaches as set forth above. However, Junttila does not teaches that the MEK inhibitor is binimetinib or the specific dose of avelumab.
Ascierto teaches that MEK162 is a potent, selective, non-ATP competitive allosteric inhibitor of MEK1 and MEK2. MEK162 inhibited growth of NARS-mutated and Val600Glu BRAF-mutated melanoma in preclinical studies. See page 250, col. 2, para. 1. As evidenced by Binimetinib_PubChem, binimetinib is the same as: MEK162, ARRY-162, ARR-438162. See § 2.4.2 Depositor-Supplied Synonyms. 
Ascierto teaches methods of administration of MEK162 to treat melanoma, including assessing responses and modifying dose (e.g. dose interruption and reductions). See pages 250-251, § Procedure.
Ascierto teaches that 20% of NRAS- and BRAF-mutated melanoma had a partial response to MEK162. See page 254, col. 1, para. 3. 
Ascierto teaches that most patients achieved disease control in both groups (19 patients [63%, 95% CI 44–80] in the NRAS-mutated group and 21 [51%, 35–67] in the BRAF-mutated group; table 4) and most patients had some degree of tumor shrinkage (figure 1). Several patients with disease stabilization (13 patients [43%, 25–63] in the NRAS group and 13 [32%, 18–48] in the BRAF group) showed durable disease control (range 6.4–26.1 weeks for those in the NRAS group and 7.9–33.0 weeks for those in the BRAF group), with several patients with ongoing disease control at the time of analysis. See page 254, col. 1, para. 3.
Ascierto teaches that MEK162 was well tolerated and adverse events were manageable with standard treatments and dose modifications, as needed. See page 255, col. 1, para. 4.
Ascierto teaches that MEK162 is the first targeted therapy to show activity in patients with NRAS-mutated melanoma and might offer a new option for a cancer with few effective treatments. See page 249, § Summary-Interpretation.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a melanoma patient with NRAS or BRAF mutation with a combination of PD-1 axis binding antagonist (e.g. avelumab) and an MEK inhibitor, as taught by Junttila, and to pick binimetinib (MEK162) as the MEK inhibitor, because Ascierto teaches: 1) binimetinib shows therapeutic activity to melanoma with NRAS or BRAF mutations; 2) binimetinib is well tolerated and adverse events are manageable with standard treatments and dose modifications; 3) binimetinib is the first targeted therapy to show activity in patients with NRAS-mutated melanoma. One of ordinary skilled in the art would have recognized the combination binimetinib and avelumab would further enhance the therapeutic efficacy, as recognized by Junttila. Given that both avelumab and binimetinib have been extensively tested, one of ordinary skilled in the art would have known how to combine and administer them and one of ordinary skilled in the art would have had a reasonable expectation of success in producing the claimed invention. The motivation would have been to develop a better treatment for melanoma. One of ordinary skilled in the art would further expand the combination (avelumab + binimetinib) to treat patient with breast cancer, as taught by Junttila. The motivation would be to expand the application of the combination and to benefit more patients with the new treatment. 
Regarding claim 34, Ascierto further teaches twice-daily MEK162 45 mg for BRAF-mutated tumors, twice-daily MEK162 45 mg for NRAS-mutated tumors, and twice-daily MEK162 60 mg for BRAF-mutated tumors. Patients received the study drug until disease progression, unacceptable toxicity, investigator discretion, or withdrawal of consent by the patient. Each treatment cycle lasted 28 days. Dose adjustments from 45 mg twice-daily to 30 mg twice-daily were permitted for patients who did not tolerate the protocol-defined dosing schedule. In patients treated with the 60 mg twice-daily dose, two dose reductions were permitted: one from 60 mg to 45 mg twice-daily and a subsequent reduction to 30 mg twice-daily if needed. See page 251, col. 1, paras 1-2.
Avelumab teaches dosage and administration, e.g. administer 10 mg/kg as an intravenous infusion over 60 minutes every 2 weeks. See page 1, § Dosage and Administration.
One of ordinary skilled in the art could have modified the dose and administration method based on the severity and course of the disease, the clinical condition of the individual, the individual's clinical history and response to the treatment,
and the discretion of the attending physician as taught by Junttila, to get the best therapeutic effects to reach the specific regimens as claimed.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/           Primary Examiner, Art Unit 1642